       Case 1:18-cr-03661-KBM Document 28 Filed 07/18/19 Page 1 of 7



             IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW MEXICO



UNITED STATES OF AMERICA,
                    Plaintiff,

vs.                                      1:18-CR-03661-JCH

JUSTIN RILEY BRAFFORD,
                    Defendant.




                 REPLY TO GOVERNMENT’S RESPONSE
               TO MR. BRAFFORD’S MOTION TO DISMISS


      The government dedicates most of its response to a recitation of

irrelevant evidence – Mr. Brafford’s alleged conduct in pursuing a

romantic encounter with another passenger. [Doc. 26, 1-3; 4] While

possibly trying and unpleasant for M.W., that conduct does not go to

any element of interference with flight crew, 49 U.S.C. § 46504. The

Tenth Circuit does not have pattern jury instructions for this, however,

both the Eleventh and Eighth circuit do. Additionally, the First Circuit

specified the elements of 49 U.S.C. § 46504 in United States v. Flores,
       Case 1:18-cr-03661-KBM Document 28 Filed 07/18/19 Page 2 of 7



968 F.2d 1366, 1369–70 (1st Cir. 1992). The Government did not

dispute the core conduct concerning the charge.

     Two elements relate to the Mr. Brafford’s conduct: 1) “the

defendant knowingly [assaulted] [intimidated] a flight-crew member or

flight attendant of the aircraft;” and 2) “the [assault] [intimidation]

interfered with or lessened the ability of the crew member or flight

attendant to perform his duties.” See 8th Cir. Crim. Jury Instr.

§6.49.46504 (2013); 11th Cir. Crim. Jury Instr. § O118 (2016). The

Flores Court explained, “simple assault on a flight attendant under

section 1472(k)(1) is a lesser included offense of assault that interferes

with a flight attendant’s duties under section 1472(j) 1.” United States v.

Flores, 968 F.2d 1366, 1371 (1st Cir. 1992).

     Mr. Brafford’s actions towards M.W., the effect of his outburst on

passengers, or his conduct once removed from the airplane - even if

completely true as government alleges - are simply irrelevant. Those

incidents shed no light whatsoever on whether: 1) Mr. Brafford



1 As noted in the Motion to Dismiss, Congress replaced Section 1472(j)
with Section 46504 in 1994, but there was no substantive change in the
law. Similarly, 1472(k) was recodified as 45606; again with no
substantive changes. See H.R. Rep. No. 103–180, at 391 (1993).

                                     2
       Case 1:18-cr-03661-KBM Document 28 Filed 07/18/19 Page 3 of 7



“threaten[ed] to hurt” the flight attendant, C.W. (who is male and both

taller and heavier than Mr. Brafford), and “had an apparent and

immediate ability to carry out the threat, such as by pointing or

brandishing a dangerous weapon;” and 2) his outburst “interfered with

or lessened the ability of the flight attendant to perform his duties.” See

11th Cir. Crim. Jury Instr. § O118.

     The Government does not dispute the relevant facts that Mr.

Brafford never disobeyed a direct order and he never touched or even

attempted to touch the male flight steward, C.K.. The Government

concedes that Mr. Brafford’s alleged felonious behavior constituted only

one short outburst “standing up and yelling at C.K,” “yelling at the top

of his lungs and us[ing] the word ‘fuck’ a lot.” [Doc. 26, 3]

     More telling, the Government affirmatively states the flight

steward, C.W., initiated the confrontation with Mr. Brafford. [Doc. 26,

3] After the prior interaction with M.W. was over and Mr. Brafford was

sitting calmly in his seat, C.W. castigated him. The Government omits

in its retelling of the short outburst that Mr. Brafford told the larger

C.W. to “stop threatening” him.




                                      3
       Case 1:18-cr-03661-KBM Document 28 Filed 07/18/19 Page 4 of 7



     As the Tenth Circuit held, “nothing in the statute prohibits

profanity or any other content, per se.” United States v. Lynch, 881 F.3d

812, 818(10th Cir. 2018). Rather, “the statute serves the significant

governmental interest of prohibiting conduct that could otherwise

present a significant threat to public safety for airline passengers and

employees.” Id. (emphasis added).

     The Government does not, because it cannot, point to any case

where a one-time short verbal outburst with no physical contact and

where the passenger did not disobey a direct order is sufficient for

interference with flight crew under 49 U.S.C. § 46504. See e.g. Lynch,

881 F.3d at 818 (holding defendant’s conduct in “[s]creaming in flight

attendants’ faces, shouting vile insults at them, and refusing to calm

down” for 90 minutes combined with “his repeated offensive touching of

Attendant Ander” sufficient for conviction under 49 U.S.C. § 46504);

United States v. Meeker, 527 F.2d 12, 13–14 (9th Cir. 1975) (holding

defendant’s conduct in hitting co-pilot, ignoring order to sit-down, and

requiring at least three people – including the pilot – to subdue him

sufficient for conviction under 49 U.S.C. § 46504); United States v.

Grossman, 131 F.3d 1449, 1450 (11th Cir. 1997) (holding evidence



                                    4
       Case 1:18-cr-03661-KBM Document 28 Filed 07/18/19 Page 5 of 7



sufficient to uphold conviction under 49 U.S.C. § 46504 where the

defendant ran toward the front of the plane yelling obscenities and

shoved flight attendant). Quite simply, Mr. Brafford’s actions, while

immature and obnoxious, do not rise to the level of assault. There was

no “intentional and voluntary attempt or threat to do injury to the

person of another, [ ] coupled with the apparent present ability to do so

sufficient to put the person against whom the attempt is made in fear of

immediate bodily harm.” 8th. Cir. Crim. Jury Instr. §6.49.46504. Nor

would Mr. Brafford’s actions “place a person in reasonable apprehension

of bodily harm.” Id.

     The statute is vague as applied to Mr. Brafford. While conceding

§ 46504 “does not criminalize profanity or vulgarity,” [Doc. 26, 6] the

Government nonetheless relies heavily on the profanity and vulgarity

used in the one-time short outburst at the male flight steward.

Certainly, passengers use such language daily on airline flights in this

country. Short outburst are also common and have been witnessed

several times by defense counsel.

     An ordinary person or flight crew does not know where the line of

criminality begins. How the flight crew feels about a passenger, who is



                                    5
       Case 1:18-cr-03661-KBM Document 28 Filed 07/18/19 Page 6 of 7



merely complaining, albeit using strong or offensive language, appears

to determine whether the behavior is felonious or merely impolite. See

Grayned v. City of Rockford, 408 U.S. 104, 108–09 (1972) (“A vague law

impermissibly delegates basic policy matters to policemen, judges, and

juries for resolution on an ad hoc and subjective basis, with the

attendant dangers of arbitrary and discriminatory application.”).

Indeed, Mr. Brafford’s conduct would not be criminal assault if the

outburst had been directed at a rude waiter instead of a male steward.

As noted in the Motion to Dismiss, case law does not shed sufficient

light on the meaning of the statute. In all the cases cited, the conduct

was exponentially more egregious than what Mr. Brafford is accused of.

Moreover, as noted in the Motion to Dismiss, similar conduct has not

led to charges.

     Finally, the Government’s argument has now led to a venue issue.

If the Government is correct that the one-time short outburst completed

the crime and there is no requirement for ongoing conduct, then venue

would not be New Mexico unless it can be shown the outburst occurred

in New Mexico, which it has not.




                                    6
       Case 1:18-cr-03661-KBM Document 28 Filed 07/18/19 Page 7 of 7



     Therefore, for the reasons stated above and in the Motion to

Dismiss, Mr. Braford requests this Court dismiss the indictment with

prejudice.

                                        Respectfully submitted,

                                        FEDERAL PUBLIC DEFENDER
                                        111 Lomas NW, Suite 501
                                        Albuquerque, NM 87102
                                        (505) 346-2489
                                        john_butcher@fd.org

                                        s/ John V. Butcher
                                        Attorney for Defendant




                                    7
